Citation Nr: 1026075	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  06-00 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent 
disabling for the period prior to May 12, 2006, and in excess of 
20 percent disabling for the period beginning December 1, 2007, 
to March 12, 2010, for degenerative joint disease of the lumbar 
spine.

2.  Entitlement to an evaluation in excess of 20 percent 
disabling, for the period beginning March 12, 2010, for 
degenerative joint disease of the lumbar spine.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD, to include anxiety disorder, depressive 
disorder, and dysthymia.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1974 and 
from February 1975 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Veteran originally filed a claim of entitlement to service 
connection for PTSD.  The medical evidence of record indicates 
that the Veteran has been diagnosed with an anxiety disorder, 
depressive disorder, and dysthymia as well as PTSD.  Although not 
claimed by the Veteran, the Board has recharacterized the issues 
on appeal, as indicated above, to include anxiety disorder, 
depressive disorder, and dysthymia.  See Clemons v. Shinseki, 23 
Vet. App. 1, 4-5 (2009) (a claimant without medical expertise 
cannot be expected to precisely delineate the diagnosis of his 
mental illness; he filed a claim for the affliction his mental 
condition, whatever it is, causes him).

The issues of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for PTSD; 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD, to include anxiety disorder, depressive 
disorder, and entitlement to an evaluation in excess of 20 
percent disabling, for the period beginning March 12, 2010, for 
degenerative joint disease of the lumbar spine are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the lumbar spine 
is not manifested by limitation of flexion of the thoracolumbar 
spine to 30 degrees or less, favorable ankylosis of the entire 
thoracolumbar spine, or incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks during 
the prior twelve months.  

2.  The Veteran's back disability has been productive of 
neurologic impairment of the right lower extremity that results 
in disability analogous to mild incomplete paralysis of the 
sciatic nerve for the period prior to June 9, 2008.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
disabling for the period prior to May 12, 2006, and in excess of 
20 percent disabling for the period beginning December 1, 2007, 
to March 12, 2010, for degenerative joint disease of the lumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.16, 
4.40-4.46, 4.59, 4.71a, Diagnostic Code 5242, 5243, 5292 (2009).

2.  The criteria for a separate 10 percent evaluation for right-
sided mild incomplete paralysis of the sciatic nerve, for the 
period prior to June 9, 2008, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.957, 4.1, 4.2, 
4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In a claim for an increased evaluation, the VCAA requirement is 
generic notice, that is, the type of evidence needed to 
substantiate the claim, namely, evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment, as well as general 
notice regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in July 2004 and August 2004 that fully 
addressed all notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained all pertinent VA treatment 
records.  The Veteran submitted private treatment records from 
SportsMed, Alabama Back Pain Clinic, Huntsville Hospital, Alabama 
Chiropractic, Crestwood Medical Center, Coast Industries, 
Comprehensive Rehabilitation, The Spine Center, Huntsville 
Orthopedic Associates, Health South, Chiropractic Pain Clinic, 
Horizons, and Drs. N., C.T.M., F.C.S., D.C., J.L., and J.R.  The 
appellant was afforded VA medical examinations in February 2003, 
December 2004, and June 2008.  Significantly, neither the 
appellant nor her representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, consideration must be 
given as to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, 
for a Veteran to have separate and distinct manifestations 
attributable to the same injury, which would permit a rating 
under several diagnostic codes.  The critical element permitting 
the assignment of multiple ratings under several diagnostic codes 
is that none of the symptomatology for any one of the conditions 
is duplicative or overlapping with the symptomatology of the 
other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The RO granted service connection for degenerative joint disease 
of the lumbar spine with limitation of motion in a July 2003 
rating decision.  At that time, a 10 percent evaluation was 
assigned for the period prior to February 20, 2003, and a 20 
percent evaluation was assigned for the period beginning February 
20, 2003, under 38 C.F.R. § 4.71a, Diagnostic Code 5292.  In 
October 2003 the Veteran filed a claim for an increased 
evaluation for her back disorder.  In the rating decision on 
appeal, dated in January 2005, the rating of 20 percent disabling 
for the Veteran's degenerative joint disease of the lumbar spine 
with limitation of motion was continued at 20 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.  
Subsequently, in a rating decision dated in May 2008, the Veteran 
was awarded a temporary 100 percent evaluation for the period 
beginning May 12, 2006 to prior to December 1, 2007, with a 20 
percent disabling evaluation following thereafter.

In February 2003 the Veteran was afforded a VA Compensation and 
Pension (C&P) spine examination.  The Veteran reported that she 
had pain, weakness, stiffness, fatigability, and lack of 
endurance.  Physical examination of the Veteran revealed 
objective evidence of painful motion, spasm, weakness, and 
tenderness.  The Veteran got in and out of a chair clumsily and 
had an awkward gait.  The Veteran did not use any cane or 
appliance and did not wear a brace.  The Veteran was noted to 
have a postural abnormality of forward flexion to 5 degrees.  
There was no knee jerk on the right except with reinforcement.  
The knee jerk on the left was active and equal.  The range of 
motion of the lumbar spine was measured as forward flexion to 72 
degrees, extension to 33 degrees, right flexion to 30 degrees, 
and left flexion to 22 degrees.

In July 2003 the Veteran underwent an X-ray of the lumbar spine.  
The X-ray revealed rotation of the vertebral body at L3 on L4, 
congenital defect of sacralization of a lumbar segment causing a 
change of the spinal mechanic causing a strain of L5, right 
sacral foundational inferiority of 15 mm, severe disc thinking at 
the L5 on S1 level, anteriolisthesis of L3 on L4, and facet 
jamming of L2 on L3 and L4 on L5.  The Veteran was diagnosed with 
neuritis of the lumbar spine, myofascitis of the lumbar spine, 
and sprain/strain of the lumbar spine.

In July and August 2003 the Veteran was prescribed methadone for 
back pain.

The Veteran reported that she had low back pain in October 2003 
and was subsequently diagnosed with segmental dysfunction of the 
lumbar spine with neuritis, congenital anomaly of the lumbar 
spine, and disc degeneration of the lumbar spine.

In a statement submitted by the Veteran, received in November 
2003, the Veteran reported that she received treatment for her 
back from a chiropractor and that she used methadone and Celebrex 
to control the pain.

In a statement submitted by at physician, dated in November 2003, 
the Veteran was reported to be permanently disabled due to her 
medical problems.  However, the Board notes that the physician 
did not indicate which medical problems the statement was in 
reference.  

In November 2003 the Veteran complained of midback pain and was 
subsequently diagnosed with degenerative disc disease of the 
lumbosacral spine.

In a private treatment note, dated in March 2004, the Veteran 
complained of back pain and tingling in her fingers.  After 
examination the Veteran was diagnosed with degenerative disc 
disease "most likely cervical and lumbar."  In a private 
treatment note, dated in March 2004, the Veteran complained of 
low back and right leg pain.  The Veteran complained that her 
pain had become worse recently and that the pain was in her low 
back and the posterior right leg up to the bottom of the right 
foot.  The pain was reported to be worse with sitting, walking, 
and standing.  The pain was indicated to improve with lying down.  
The Veteran stated that the pain rated as 6 out of 10 in 
intensity.  Physical examination revealed low back pain at the 
L5-S1 and right S1 radicular pain.  Motor testing revealed no 
focal deficits.  There were no focal sensory deficits.  Deep 
tendon reflexes were 2 out of 4 bilaterally and symmetrical in 
both lower extremities.  She had negative straight leg tests and 
good dorsalis pedis pulses bilaterally.  A magnetic resonance 
imaging (MRI) scan of the back was ordered.

In a private treatment note dated in April 2004 the Veteran was 
noted to have had an MRI of the L-spine performed in March 2004.  
The MRI was noted to reveal a lumbarized S1 vertebra, mild disk 
protrusion at L5-S1, and spinal stenosis at the L4-5 level with 
right lateral recess stenosis.  The Veteran reported that she 
continued to have low back and right leg pain.  The Veteran was 
prescribed a general epidural at L5-S1 on the right and right L5 
selective transforaminal epidural steroid injection.  A follow up 
treatment note dated in May 2004 revealed that the epidural 
injections significantly improved her back and leg pain.

The Veteran was treated with epidural injections for low back 
pain and right leg pain with underlying degenerative joint 
disease in August 2004, November 2004, January 2005, April 2005, 
July 2005, September 2005, and January 2006.

In December 2004 the Veteran was afforded a VA Compensation and 
Pension (C&P) spine examination.  The Veteran reported lower 
lumbar pain with occasional radiation in her right leg.  She 
denied any bowel or bladder complications, frequent falls, and 
the use of canes or other prosthetics to walk.  The Veteran did 
not use any back brace.  She reported that prolonged sitting or 
standing as well as bending and lifting exacerbate her condition 
and require her to lie down and take pain medication.  The 
Veteran had no hospitalizations or prolonged episodes of bed rest 
in the prior 12 months.  Physical examination revealed normal 
curvature of the spinous process with tenderness.  The Veteran 
was able to flex forward to 75 degrees with pain.  She was able 
to extend 20 degrees with pain.  The Veteran had 30 degrees of 
right lateral flexion and 20 degrees of left lateral flexion.  
She had 20 degrees of right lateral rotation and 20 degrees of 
left lateral rotation.  The Veteran had a positive straight leg 
raise test at 50 degrees bilaterally.  Deep tendon reflexes were 
2+ in the knees and 1+ in the ankles.  Strength was 5/5 in the 
bilateral upper and lower extremities.  Sensation was intact with 
no signs of saddle anesthesia.  The examiner considered X-rays of 
the Veteran's back dated in February 2003 and noted that they 
demonstrated left osteitis condensans with mild L4-L5 
anterolisthesis and L4-L5, L5-S1 mass or arthropathy with 
idiopathic changes in the lower thoracic vertebrae.  The examiner 
diagnosed the Veteran with degenerative joint disease of the 
lumbar spine with significant muscle spasm.  The examiner noted 
that the Veteran was moderately disabled secondary to pain with 
mild loss of function related to the pain.  

In May 2006 the Veteran underwent bilateral decompression L4-5 
with foraminotomy and facetectomy on the left L4-5 with insertion 
of polyaxial screws, capstone spacer, bone morphogenic protein 
(BMP), and local autogenous bone graft augmentation with 
cancellous allograft.

In a statement dated in June 2007, Dr. F.C.S. stated that the 
Veteran underwent posterior interbody fusion at the 4, 5 level 
for degenerative spondylolisthesis and spinal stenosis.  The 
physician stated that the Veteran had been restricted from 
sitting, bending, standing, walking, and driving after her 
surgery and would be restricted for 6 months after her surgery.  
The Veteran was noted to not be able to lift greater than 10 to 
15 pounds and not be able to tolerate prolonged sitting, 
standing, walking, or repetitive lifting from the ground to 
overhead.  In August 2007 the Veteran was prescribed a back 
brace.

In June 2008 the Veteran was afforded a VA C&P spine examination.  
The Veteran reported that she can no longer sit, stand, or ride 
for periods longer than 20 to 30 minutes and that she is in pain 
all of the time unless she takes her pain medications.  She 
stated that her back disorder has gotten progressively worse, 
that she takes hydrocodone and acetaminophen as needed for severe 
pain, and that she wears a back brace when she has increased 
pain.  The Veteran's medical history revealed that the Veteran 
had urinary urgency, urinary frequency, falls, and unsteadiness.  
However, the etiology of these symptoms was noted to be unrelated 
to the Veteran's back disability.  The Veteran was noted to not 
have any urinary incontinence, fecal incontinence, obstipation, 
numbness, paresthesias, leg or foot numbness, visual dysfunction, 
or dizziness.  There was a history of fatigue, decreased motion, 
stiffness, and weakness.  There was no history of spasm.  The 
Veteran had chronic, unremitting, lumbar pain that was 
characterized as a deep ache to sharp and burning.  The severity 
of the pain was noted to be severe and it was reported to be 
constant and daily without radiation.  The Veteran was reported 
to use a cane and to not be able to walk more than a few yards.

Physical examination of the Veteran revealed normal posture, head 
position, and gait.  There was symmetry in appearance and no 
gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, 
scoliosis, or reverse lordosis.  Hip flexion and extension were 
5/5 bilaterally.  Knee extension was 5/5 bilaterally.  Ankle 
dorsiflexion and plantar flexion were 5/5 bilaterally.  Great toe 
extension was 5/5 bilaterally.  Muscle tone was normal and there 
was no muscle atrophy.  Sensory examination was normal to 
vibration, pain, light touch, and position in the bilateral lower 
extremities.  Reflex examination revealed normal knee and ankle 
jerks as well as normal bilateral plantar flexion.

Range of motion of the lumbar spine was 52 degrees of flexion 
with pain from 40 to 52 degrees.  There was no loss of flexion 
with repetitive motion.  The Veteran had 6 degrees of extension 
with pain throughout.  There was no loss of extension with 
repetitive motion.  The Veteran had 11 degrees of left lateral 
flexion with pain throughout.  There was no loss of left lateral 
flexion with repetitive motion.  The Veteran had 25 degrees of 
right lateral flexion with pain at 25 degrees.  There was no loss 
of right lateral flexion with repetitive motion.  The Veteran had 
6 degrees of left lateral rotation, with pain throughout.  There 
was no loss of left lateral rotation with repetitive motion.  The 
Veteran had 20 degrees of right lateral rotation with pain from 
10 to 20 degrees.  There was no loss of right lateral rotation 
with repetitive motion.  Lasegue's Sign was negative.

The examiner noted that the Veteran's lumbar spine disorder had 
no effect on the Veteran's feeding, a mild effect on the 
Veteran's bathing, dressing, toileting, and grooming, a moderate 
effect on chores, shopping, recreation, and traveling, and 
prevented exercise and sports.

In a statement submitted by Dr. F.C.S, dated in August 2009, the 
Veteran was noted to be unable to walk or sit for long periods of 
time due to her back disorder.

The regulations used to evaluate diseases and injuries of the 
spine have changed twice, effective on September 23, 2002, and on 
September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 
5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) 
(2002); 38 C.F.R. § 4.71a (Diagnostic Code 5293)(2003); 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243)(2004).  As the Veteran filed for an increased 
evaluation for degenerative joint disease of the lumbar spine 
after the implementation of the revised regulations only the most 
recent regulations will be examined.

Under the revised regulations, the Veteran's degenerative disc 
disease of the lumbar spine was evaluated under Diagnostic Code 
5242 for degenerative arthritis of the spine.  The Schedule for 
Rating Criteria indicates that disabilities of the spine under 
Diagnostic Codes 5235 to 5243 will be evaluated under a General 
Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 4.71a.  This General Rating Formula assigns evaluations with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by the 
residuals of the injury or disease.  Under this formula, a 20 
percent evaluation is for assignment when there is forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees or with a combined range of motion 
not greater than 120 degrees or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 
percent evaluation is for assignment when forward flexion of the 
thoracolumbar spine is 30 degrees or less or for favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is for assignment upon a showing of unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is for assignment upon a showing of unfavorable 
ankylosis of the entire spine.

A note after the General Rating Formula for Diseases and Injuries 
of the Spine specifies that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, should be separately evaluated under an appropriate 
Diagnostic Code. Note (2) to the General Rating Formula explains 
that for VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  The Board 
must also consider a Veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate evaluation 
for a disability using the limitation of motion diagnostic codes.  
38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another potentially applicable Diagnostic Code is Diagnostic Code 
5243 for intervertebral disc syndrome.  Under Diagnostic Code 
5243, a 20 percent evaluation was assigned for incapacitating 
episodes having a total duration of at least two weeks, but less 
than four weeks during the past twelve months; a 40 percent 
evaluation was assigned for incapacitating episodes having a 
total duration of at least four weeks, but less than six weeks 
during the past twelve months; and a 60 percent evaluation was 
assigned for incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  That Diagnostic 
Code also provides an alternative method for evaluating 
intervertebral disc syndrome by providing for separate 
evaluations for chronic orthopedic and neurological 
manifestations along with evaluations for all other disabilities 
in assigning whichever method results in the higher evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.

In light of the evidence, the Board finds that entitlement to an 
evaluation in excess of 20 percent disabling for the period prior 
to May 12, 2006, and in excess of 20 percent disabling for the 
period beginning December 1, 2007, to March 12, 2010, for the 
orthopedic manifestations of the Veteran's degenerative joint 
disease of the lumbar spine, is not warranted.  At no point 
during these periods on appeal did the Veteran's back condition 
manifest forward flexion of the thoracolumbar spine of 30 degrees 
or less or favorable ankylosis of the entire thoracolumbar spine.  
In addition, at no point during these periods on appeal did the 
Veteran's back condition manifest incapacitating episodes having 
a total duration of at least four weeks, but less than six weeks 
during the prior twelve months.  As such, entitlement to an 
evaluation in excess of 20 percent disabling for the period prior 
to May 12, 2006, and in excess of 20 percent disabling for the 
period beginning December 1, 2007, to March 12, 2010, for the 
orthopedic manifestations of the Veteran's degenerative joint 
disease of the lumbar spine, must be denied.

In reaching the decision above the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against entitlement to an evaluation in excess of 20 
percent disabling for the period prior to May 12, 2006, and in 
excess of 20 percent disabling for the period beginning December 
1, 2007, to March 12, 2010, for the orthopedic manifestations of 
the Veteran's degenerative joint disease of the lumbar spine, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board must also determine whether a rating in excess of 20 
percent can be assigned for the Veteran's degenerative joint 
disease of the lumbar spine by providing separate compensable 
evaluations for the chronic neurologic manifestations of the 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1).

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. § 4.124a, disability from neurological disorders is 
rated from 10 to 100 percent in proportion to the impairment of 
motor, sensory, or mental function.  With partial loss of use of 
one or more extremities from neurological lesions, rating is to 
be by comparison with mild, moderate, severe, or complete 
paralysis of the peripheral nerves.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level of 
the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.



Diagnostic Code 8520 provides the rating criteria for paralysis 
of the sciatic nerve, and therefore neuritis and neuralgia of 
that nerve.  Disability ratings of 10 percent, 20 percent and 40 
percent are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  A 60 
percent rating is warranted for severe incomplete paralysis with 
marked muscle atrophy.  Complete paralysis of the sciatic nerve, 
which is rated as 80 percent disabling, contemplates foot 
dangling and dropping, no active movement possible of muscles 
below the knee, and flexion of the knee weakened or (very rarely) 
lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

As noted above, upon physical examination in February 2003 the 
Veteran was found to have no knee jerk on the right except with 
reinforcement. Subsequently, the Veteran was diagnosed with 
neuritis of the lumbar spine in July and October 2003 and 
physical examination in March 2004 revealed right S1 radicular 
pain and deep tendon reflexes of 2 out of 4 bilaterally and 
symmetrical in both lower extremities.  However, motor and 
sensory testing revealed no focal deficits, the straight leg test 
was negative, and there were good dorsalis pedis pulses 
bilaterally.  The Veteran continued to complain of right leg pain 
in April 2004.  VA examination in December 2004 revealed no bowel 
or bladder complications associated with the Veteran's back 
disorder, intact strength, and intact sensation.  As such, the 
examiner did not diagnose the Veteran with any neurological 
disorder associated with the Veteran's back disorder.  However, 
the examiner noted that the Veteran had a positive straight leg 
test at 50 degrees bilaterally.  VA examination on June 9, 2008 
did not reveal any abnormality of muscle tone, or sensation, and 
did not reveal any muscle atrophy.  In addition, reflex 
examination revealed normal knee and ankle jerks as well as 
normal bilaterally plantar flexion.  Beginning June 9, 2008, the 
Veteran's lumbar spine degenerative joint disease did not 
manifest any numbness, paresthesias, leg or foot numbness, lack 
of muscle tone, lack of sensation, or abnormal reflexes.  
Further, the Board notes that the preponderance of the evidence 
does not reveal any compensable neurological manifestations of 
the Veteran's left lower extremity and, therefore, entitlement to 
a separate compensable evaluation for any left sided neurological 
manifestations of the Veteran's degenerative joint disease of the 
lumbar spine is not warranted.  Accordingly, the preponderance of 
the evidence, including the sensory findings of pain, objective 
findings of reduction of reflexes and a positive straight leg 
test, and diagnoses of lumbar neuritis and radiculopathy prior to 
June 9, 2008, reveals a neurological impairment of the right 
lower extremity that warrants a 10 percent evaluation, but not 
higher, for mild incomplete paralysis of the sciatic nerve.  As 
such, entitlement to a separate 10 percent evaluation, and no 
higher, for the neurological impairment of the right lower 
extremity for the period prior to June 9, 2008, is granted. 

The Board finds that the evidence of record does not support 
submission of the file for extraschedular consideration of the 
disability ratings at issue.  There is a three-step analysis for 
determining whether an extraschedular rating is appropriate.  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must 
be a comparison between the level of severity and symptomatology 
of the claimant's service- connected disability and the 
established criteria found in the rating schedule to determine 
whether the Veteran's disability picture is adequately 
contemplated by the rating schedule.  Id.  If not, the second 
step is to determine whether the claimant's exceptional 
disability picture exhibits other related factors identified in 
the regulations as "governing norms."  Id. at 115-16; see also 
38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalizations).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for a determination whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.  Id. at 116.

After a thorough review of the record, the Board is convinced 
that the Veteran has not met the first step of Thun as the Board 
believes that the rating criteria noted within this decision 
reasonably describes the Veteran's disability levels and the 
symptomatology of her lumbar spine disability during the time 
period of this appeal.  Specifically, under the General Rating 
Formula for Diseases and Injuries of the Spine, the Veteran's 
ranges of motion measurements were squarely within the criteria 
for the assigned rating.  In regard to other symptoms such as 
pain or other manifestations that may result in incapacitating 
episodes, the is no evidence to suggest that the formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes would not encompass relevant symptomatology the Veteran 
may be expected to experience due to her  service-connected back 
disability.  The Board points out that a separate 10 percent 
rating was assigned herein for neurological symptoms resulting 
from her service-connected disability.  Lastly, other than the 
Veteran's hospitalization for spine surgery for which the Veteran 
has already been awarded a temporary total evaluation, there is 
no indication of frequent periods of hospitalization.  In view of 
the fact that the Veteran's service-connected back disorder 
manifests symptoms that are encompassed by the applicable 
scheduler criteria, no referral for extraschedular consideration 
is required in this case.


ORDER

Entitlement to an evaluation in excess of 20 percent disabling 
for the period prior to May 12, 2006, and in excess of 20 percent 
disabling for the period beginning December 1, 2007, to March 12, 
2010, for degenerative joint disease of the lumbar spine is 
denied.

Subject to the law and regulations governing payment of monetary 
benefits a separate 10 percent evaluation for right-sided mild 
incomplete paralysis of the sciatic nerve, for the period prior 
to June 9, 2008, is granted.



REMAND

The Veteran seeks to reopen a claim of entitlement to service 
connection for PTSD; entitlement to service connection for an 
acquired psychiatric disorder other than PTSD, to include anxiety 
disorder, depressive disorder, and dysthymia; and entitlement to 
an evaluation in excess of 20 percent disabling for the period 
beginning March 12, 2010, for degenerative joint disease of the 
lumbar spine.

The record shows that the RO, in a September 2001 rating 
decision, denied service connection for PTSD finding that the 
Veteran did not have a diagnosis of PTSD and that there was no 
credible supporting evidence for the Veteran's reported 
stressors.  During the course of this appeal, the Veteran was not 
provided a notice letter informing her of the bases for the prior 
denial and the evidence needed to reopen this claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  As such, this issue must, 
unfortunately, be remanded.  

In October 2003 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination regarding her claim of entitlement to 
service connection for PTSD.  In the report of examination, the 
examiner provided a detailed history of the Veteran's treatment 
for psychiatric disorders and diagnosed the Veteran with anxiety 
disorder and dysthymia.  The examiner stated that the Veteran did 
not meet the criteria for PTSD and indicated that the Veteran's 
physician had not diagnosed the Veteran with PTSD and instead had 
provided the diagnosis of rule out PTSD.  However, the Board 
notes that the examiner did not discuss a February 2001 
examination that diagnosed the Veteran with depressive disorder 
and PTSD due to sexual abuse.  In addition, the examiner did not 
render an opinion regarding whether the Veteran's anxiety 
disorder and/or dysthymia were related to the Veteran's active 
service.

The Board notes that once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  As such, the Board has no discretion and must remand the 
claim.

Review of the claims folder reveals that the Veteran received 
treatment for her back disorder in March 2010; however, the 
records regarding this treatment at the Crestwood Medical Center, 
with the exception of the scheduling notice, have not been 
associated with the claims folder.  VA is required to make 
reasonable efforts to help a claimant obtain records relevant to 
his claim, whether or not the records are in Federal custody.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Accordingly, after 
securing proper authorization, attempts should be made to obtain 
the records regarding the Veteran's back treatment at the 
Crestwood Medical Center, dated in March 2010.

The most recent VA examination evaluating the Veteran's 
degenerative joint disease of the lumbar spine was performed in 
June 2008.  Since that time, the Veteran has reported that she 
received injections for back pain in March 2010 and has submitted 
the scheduling notice regarding the receipt of this treatment.  
As this treatment is objective evidence of worsening of the 
Veteran's back disorder, the Board has no discretion and must 
remand this matter to afford the Veteran an opportunity to 
undergo a contemporaneous VA examination to assess the current 
nature, extent and severity of her degenerative joint disease of 
the lumbar spine.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  In regard to the issues of whether new 
and material evidence has been received to 
reopen a claim of entitlement to service 
connection for posttraumatic stress 
disorder (PTSD), and service connection for 
a psychiatric disability other than PTSD, 
the RO/AMC shall send the Veteran a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to substantiate 
the Veteran's claim.  The letter should 
indicate which portion of the evidence, if 
any, is to be provided by the Veteran and 
which portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the Veteran provide any 
evidence in his possession that pertains to 
the claim.  The letter must also state the 
basis of the prior denial (September 2001) 
and indicate what evidence is necessary to 
substantiate that element or elements 
required to establish service connection 
that were found insufficient. 

2.  After securing the proper 
authorization, request treatment records 
pertaining to the Veteran from Crestwood 
Medical Center, including any records 
regarding injections administered in March 
2010.  Any additional pertinent records 
identified by the appellant during the 
course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the 
appellant, and associated with the claims 
file.

3.  After completion of the above, the 
Veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent and severity of degenerative joint 
disease of the lumbar spine.  The claims 
folder should be made available to the 
examiner for review before the examination.  
The examiner should note in the examination 
report that the claims folder and the 
remand have been reviewed.  All indicated 
tests and studies should be performed 
including range of motion studies.  The 
examiner should comment upon whether the 
Veteran's degenerative joint disease of the 
lumbar spine prevents the Veteran from 
securing and following a substantially 
gainful occupation.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions reached 
in a legible report.

4.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
nature, extent, onset and etiology of any 
acquired psychiatric disorder found to be 
present.  The claims folder should be made 
available to and reviewed by the examiner.  
All indicated studies should be performed 
and all findings should be reported in 
detail.  The examiner should opine as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that any 
acquired psychiatric disorder found to be 
present is related to or had its onset 
during service.  The rationale for all 
opinions expressed should be provided in a 
legible report.  

5.  Thereafter, the AMC should readjudicate 
the Veteran's claim. If the benefit sought 
on appeal is not granted in full, the 
Veteran and his representative should be 
issued a supplemental statement of the case 
and provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


